Title: To Thomas Jefferson from Peter Roche, 12 April 1806
From: Roche, Peter,Roche, Christian
To: Jefferson, Thomas


                                                
                            Monsieur Le président,
                             Philadelphie, ce 15 Avril 1806
                        

                        Nous avons reçu L’honneur de la vôtre du 7 du Courant qui renfermait un mandat de 28$ sur la Banque des Etats Unis, nous vous donnons cy joint la note des ouvrages qu nous venons de recevoir dernièrement de paris
                  
                     
                        
                           
                           
                           $
                           
                        
                        
                           Lettres de mde. de sevigné magnifique édition, ornée des portraits des grands personnages dont il est parlé dans ses lettres 8 volumes in 8o. réliés en bazanne écaille filets d’or
                           24.
                           
                           
                        
                        
                           Le grand Dictionnaire de Boyer revu par Garner, dere édition 2 vols. in 4o. ge. pap.
                           18.
                           
                           
                        
                        
                           Les Institutes de Justinian 7 vols . in 12 réliés 
                           10.
                           
                           
                        
                        
                           Œuvres de mde. Riccoboni 10 vols. in 12 réliés
                           14.
                           
                           
                        
                        
                           Dictionnaire Espagnol & français par Cormond 2 vols. in 8o. réliés
                           8.
                           
                           
                        
                        
                           Avis au peuple sur sa santé par Tissot 2 vols. in 12 réliés
                           3.
                           
                           
                        
                        
                           Traité des Nerfs par Tissot 4 vols. in 12 réliés
                           6.
                           
                           
                        
                        
                           Histoire des Gaulois et des françois en Italie avec un atlas et deux gravures l’une représentant Le passage du Mont St. Bernard & L’autre La Bataille de Marengo 7 volumes in 8o.
                           24.
                           
                           
                        
                        
                           Danetii Dictionarium 1 volume in 4°. pap. rélié 
                           6.
                           
                           
                        
                        
                           Nouveau Dictionnaire de poche Espagnol et Anglais par Gattel 2 vols. 12 réliés
                           4.
                           
                           
                        
                        
                           Nouveau Dictionnaire de poche italien français par Martinelli 1 gros volume
                           3.
                           
                           
                        
                        
                           Le Maitre Espagnol par Cormond in 8o. rélié
                           3.
                           
                           
                        
                        
                           Les plaisirs de L’Amour ou Choix de contes de Bocace et De la Fontaine Jolie édition belles gravures 3 vols. in 12. pap. fin.
                           5.
                           
                           
                        
                        
                           Aventures de Robinson Crusoé 2 vols. in 12 figures Brochés
                           3.
                           
                           
                        
                        
                           Le Guide des péres et des Méres dans L’Education des Enfans 12. Bro. 
                           .
                           75
                           
                        
                        
                           La Guerre des Dieux, par Parny in 12 Broché
                           1.
                           
                           
                        
                        
                           La Grammaire en Vaudevilles in 12
                           1.
                           
                           
                        
                        
                           Souvenirs de Mr. le Comte de Caylus 2 vols. in 12.
                           1.
                           50
                           
                        
                        
                           œuvres Diverses de Barthelemy auteur du Voyage d’Anacharsis 2 vols. 8o. réliés
                           5.
                           
                           
                        
                        
                           Le même ouvrage 4 vols. in 18 Broché
                           3.
                           
                           
                        
                        
                           paroles de Napoléon ler. Empereur des français 1 vol. in 12 Broché
                           1.
                           
                           
                        
                        
                           Alcibiade, Enfant, jeune homme, homme fait et Viellard 4 vols. 18 réliés
                           4.
                           
                           
                        
                        
                           Caroline de Lictfield in 18 3 vols. figures réliés
                           3.
                           
                           
                        
                        
                           Nouveau Dictionnaire géographique et du Commerce nouvelle édition 1805. 2 gros volumes in 4o.
                           16.
                           
                           
                        
                        
                           Les Veillées du Chateau par Madame de Genlis 3 vols. in 12 réliés
                           4.
                           50
                           
                        
                        
                           Grammaire Italienne de Vénéroni in 8o. rélié
                           3.
                           
                           
                        
                        
                           Œuvres de Jean Racine avec les notes belle édition 7 vols. 8°. reliés filets
                           16.
                           
                           
                        
                        
                           Les mêmes sans notes 4 vols. in 8o. réliés filets,
                           10.
                           
                           
                        
                        
                           Les poésies D’horace latin français 2 vols. in 12 réliés
                           3.
                           
                           
                        
                        
                           Aventures de Gilblas 4 vols. in 18 figures réliés
                           4.
                           
                           
                        
                        
                           Vie des hommes illustres de plutarque par Mde. Davier édition ornée de portraits 14 vols. in 12 réliés
                           20.
                           
                           
                        
                        
                           Œuvres de Mde. Lafayette et de Mde. De Tencin belle édition portraits 5 vols. in 8o. ge. papier
                           12.
                           
                           
                        
                        
                           Terentii Comœdiæ Baskerville in 12 pap. fin rélié en Veau doré sur Tranches.
                           4.
                           
                           
                        
                        
                           Mémoires de la Société D’Emulation de paris 5 vols. in 8o. Broché
                           12.
                           
                           
                        
                        
                           Histoire de l’Occupation de la Baviére in 8o. Broché
                           1.
                           50
                           
                        
                        
                           Histoire & Vie de Bonaparte 4 vols. in 12 Brochés
                           3.
                           
                           
                        
                        
                           Histoire de Général Moreau in 12 Broché
                           1.
                           50
                           
                        
                        
                           Dictionnaire de la prononciation anglaise par Sheridan 8°. rélié
                           4.
                           
                           
                        
                        
                           Nouveau Vocabulaire français par Cor[mond] in 8o. rélié
                           3.
                           
                           
                        
                        
                           Voyage de Jeune Anacharsis en Gréce superbe édition avec L’Atlas de Tradieu cartes coloriées trés bien rélié en Veau écaille, filets d’or.
                           30.
                           
                           
                        
                        
                           Œuvres d’hamilton 3 vols. in 8o. Brochés
                           6.
                           
                           
                        
                        
                           Le paysan parvenu par Marivaux 3 vols. in 12 Brochés
                           2.
                           25
                           
                        
                        
                           Historie médicale de l’armée D’orient par Desgenette 8o. rélié
                           3.
                           
                           
                        
                        
                           Abrégé de la Geographie par Pinkerton in 8o. cartes coloriées broché
                           4.
                           
                           
                        
                        
                           Œuvres complètes de Pothier 23 vols. in 12 réliés
                           25.
                           
                           
                        
                        
                           Vocabulaire des Termes de Marine par Lescallier 3 vols. in 4o. figures réliés
                           20.
                           
                           
                        
                        
                           Œuvres de Virgile Latin & français superbe édition 4 vols. in 8o. grand papier belles gravures bien réliés en basane écaille filets d’or
                           24.
                           
                           
                        
                        
                           Œuvres de Gasner belle édition et Jolies gravures 3 vols. 18 réliés filets d’or
                           6.
                           
                           
                        
                        
                           œuvres du Chevalier de Bouflers 2 vols. in 18 réliés
                           2.
                           
                           
                        
                        
                           ordonnance de la Marine in 18 rélié
                           1.
                           
                           
                        
                        
                           Lettres amoureuses d’héloise & d’Abeilard 2 vols. in 18 réliés basane filet.
                           2.
                           
                           
                        
                        
                           fables de Lafontaine in 12 rélié
                           1.
                           50
                           
                        
                        
                           Gonzalve de cordoue par florian 3 vols. in 18 rélié
                           3.
                           
                           
                        
                        
                           Le même ouvrage en Espagnol 2 vols. in 18. réliés filets d’or
                           2.
                           50
                           
                        
                        
                           les Liaisons dangereuses 4 vols. in 18 figures réliés
                           4.
                           
                           
                        
                        
                           Lettres persannes par Montesquieu 2 vols. in 18 rélié
                           2.
                           
                           
                        
                        
                           Quintius Curtius de Rebus Alexendri 2 vols. in 8o. réliés
                           4.
                           
                           
                        
                        
                           Traité des Etudes par Fleury in 12 rélié
                           1.
                           50
                           
                        
                        
                           Cornelius Nepos Latin francais in 12 rélié
                           1.
                           50
                           
                        
                        
                           Xenophantis Cyropedia Gracæ & Latinæ 4 vols. in 8o. réliés
                           10.
                           
                           
                        
                        
                           Nouvel Abrégé des prieres ouvrage orné de figures 1 gros vol. in 8o. rélié
                           3.
                           50
                           
                        
                        
                           Virgilii opera       Baskerville grand in 4o. pap. relié Satiné parchemin
                           6.
                           
                           
                        
                        
                           ordonnance du commerce in 12 rélié
                           2.
                           
                           
                        
                        
                           Linnæi fundamenta Botanica 3 gros vols. 8o. réliés
                           10.
                           
                           
                        
                        
                           œuvres complètes de Dumarsais 7 vols. in 8o. réliés
                           14.
                           
                           
                        
                        
                           Chymie de Lavoisier dere. édition 3 vols. in 8o. figures réliés
                           8.
                           
                           
                        
                        
                           Gradus ad parnassum Espagnol & Latin 2 gros volumes in 8o. relié
                           6.
                           50
                           
                        
                        
                           franck Sanctii Minerva 1 gros volume in 8o. relié
                           4.
                           
                           
                        
                        
                           Taciti opera belle édition de Barbon 3 vols. in 12 relié
                           8.
                           
                           
                        
                        
                           Horatii opera in 8o. rélié
                           3.
                           
                           
                        
                        
                           Lettres sur la Grèce par Savary in 8o. rélié cartes
                           3.
                           
                           
                        
                        
                           Dictionnaire français de Richelet 2 vols. in 8o. réliés
                           6.
                           
                           
                        
                        
                           Voyage en Sicile par L Abbé Spallanzani 5 vols. in 8o. réliés
                           12.
                           
                           
                        
                        
                           Nouveau Dictionnaire Historique des grands hommes, dere. édition de 1804. 13 gros volumes in 8o. trés bien réliés écaille filets d’or
                           40.
                           
                           
                        
                        
                           Dictionnaire cosmique de Le Roux 2 vols. in 8o. réliés
                           6.
                           
                           
                        
                        
                           Les métamorphoses D’ovide 3 vols. in 12 réliés filets d’or
                           5.
                           
                           
                        
                        
                           Lettres originales de Mirabeau 8 vols. in 18 réliés
                           8.
                           
                           
                        
                        
                           Caractères de La Bruyère 2 vols. in 12 réliés
                           3.
                           
                           
                        
                        
                           Chef D’œuvres de P[er] Ch. Corneille 4 vols. in 18 réliés
                           4.
                           
                           
                        
                        
                           
                              france en Histoire de la fille de Louis XVI 4 vols. in 18 fig. brochés
                           4.
                           
                           
                        
                        
                           Contes de La Reine de Navarre 8 vols. in 18 fig. Brochés
                           8.
                           
                           
                        
                        
                           Principes des Belles lettres par Domeyron 3 vols. in 12 Brochés
                           4.
                           50
                           
                        
                        
                           Nouveaux Contes moraux par Mde. de Genlis 6 vols. in 12 Brochés
                           5.
                           
                           
                        
                        
                           Les Mères Rivales par Mde de Genlis 4 vols. in 12 Brochés
                           3.
                           50
                           
                        
                        
                           Les Vœux téméraires par Mde. de Genlis 3 vols. in 12 Brochés
                           2.
                           50
                           
                        
                        
                           Delphine par Mde. de Stael 6 vols. in 12 Brochés
                           5.
                           
                           
                        
                     
                  
                  Si parmi les ouvrages qui composent cette note il s’en trouvoit quelques uns qui fussent à votre convenance, veuillez nous honorer d’une réponse et nous nous empresserons de vous les expédier de suite.
                  Nous somes bien respectueusement Vos très humbles Serviteurs
                        
                            P & C. Roche
                     
                        
                    